DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 2, 2021, has been entered.


 Response to Amendment
The amendment filed with the RCE has been entered.  Claims 33, 37, and 59 have been amended as requested.  Claims 1-32, 41, 42, 55-57, 60, and 61 have been cancelled and new claim 63 has been added.  Thus, the pending claims are 33-40, 43-54, 58, 59, 62, and 63.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 4-8 of the last Office action (Final Rejection mailed June 2, 2021).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-40, 43-54, 58, 59, and 62 stand rejected under 35 U.S.C. 103(a) as being unpatentable over “Carpet Tile’s Commercial Landscape – Feb 2011,” by Darius Helm and/or “21 Ways to Arrange Carpet Tiles Like a Pro,” B. Harris in view of US 2009/0304974 issued to Tick et al., as set forth in section 11 of the last Office action.  
Applicant has amended independent claims 33, 37, and 59 to clarify the contrast pattern of the second portion of the substantially similar carpet tiles.  However, said amendment is insufficient to overcome the standing rejection.  
Specifically, Helm discusses the growth of the carpet tile market in commercial and residential sectors (1st-7th paragraphs, page 1) and the merits of carpet tiles (page 2, 1st-9th paragraphs).  One of the developments spurring the growth of carpet tiles is the design thereof (page 2, 4th, 5th, and 8th paragraphs).  The design patterns of carpet tiles has developed into an art form and designers have become more conversant with the installation possibilities, including mixing and matching tiles for unique customized looks (page 2, 5th paragraph).  Additionally, st paragraph and caption of 1st photograph).  The first tip on how to arrange carpet tiles like a pro is “Start with a patterned tile that draws you, then grab some solid color choices from it” (caption of 1st photograph).  Harris presents several examples of providing floor coverings by mixing carpet tiles having patterns (e.g., striped or geometric patterns) with non-patterned (e.g., solid color) carpet tiles (photos 1, 4, 7, 10, 17, and 18).  
Hence, it would have been obvious to one of ordinary skill in the art to select any particular known carpet tiles to mix and match with any other known carpet tiles to create a one-of-a-kind floor covering. For example, as suggested by Harris, one could start with an aesthetically pleasing patterned carpet tile, such as any one of Tick’s A, B, or C tiles, having the claimed first portion of a background pattern and a second portion of a contrast pattern intermixed with a portion of the background pattern (i.e., a plurality of substantially similar carpet tiles).  Then, one could mix in some solid color carpet tiles (i.e., differently patterned carpet tile having a uniform face pattern) and install the carpet tiles in any desired arrangement to create a customized floor covering having a desired design.  Such a modification would have yielded predictable results to the skilled artisan (i.e., create a unique carpet to achieve a desired aesthetic for a particular room).  
Tick discloses a modular textile system comprising a plurality of distinct, but coordinating tiles (abstract).  Each tile includes at least one design zone, wherein at least two of the distinct tiles include at least one design zone having substantially similar or the same composition (abstract and section [0004]).  The textile tiles are preferably carpet tiles wherein the design zone comprises a particular set of design elements, features, and/or parameters, including yarn type (e.g., color, luster, twist, number of plies, dye type, etc.), number of distinct 
In particular, the carpet tiles comprise a first dimension L (length) and a second dimension W (width) (section [0023]).  The modular carpet system comprises at least first, second, and third carpet tiles (102, 104, 106), each including a plurality of design zones (108, 110, 112a, 112b, 114, 116a, 116b, 118, 120, 122) extending along a first dimension L of the tile (sections [0005] and [0023] and Figure 1).  Each design zone has a length substantially equal to the length of the tile and a width Z comprising only a portion of W (section [0023] and Figure 1).  Each of the design zones has a particular set of visual and/or tactile characteristics (i.e., sensory characteristics) resulting from the selected combination of design elements, features, and/or parameters (section [0024]).  Each of said plurality of design zones has a differing width Z (section [0025] and [0026]).  Figure 1 can be interpreted as design zones 112a, 116a and 120 comprising a first portion having a background pattern.  Figure 1 also shows at least design zones 108, 112b, and 116b as comprising a second portion having a contrast pattern adjoining and extending along a selected (i.e., left) side edge and having widths within the ratio range claimed by applicant.  
Each of tiles 102, 104, 106 may include two or more design zones having distinct compositions, substantially similar compositions, identical composition, or a combination thereof (section [0025]).  The differences between design zones may be subtle or prominent depending 
Figure 2B shows a pair of parallel lines 246 and 248 extending along the warp axis and along the length of the tile between opposite end edges.  Figure 1B shows tiles arranged in a quarter turn installation (i.e., side edge of first tile abutting end edge of second tile).  Figure 1C shows at least tiles abutting with adjacent patterns in the second tile row (e.g., selected side edge 
The reference clearly teaches multiple colors and patterns can be employed to create the various design zones.  See sections [0004], [0024], [0025], [0040], and [0043]).   In another embodiment shown in Figure 3A and 3B, the first portion background pattern 312a may comprise a background 336 tufted of yarns of a purple color and another color and a motif 334 of a purple color (section [0043]).  Second portion 308 along the left edge of tile 302a may comprise a striped pattern comprising a background as in pattern 312a and stripes of a contrasting color (Figures 3A and 3B).  
Thus, the Tick reference clearly teaches a plurality of carpet tiles for forming a floor covering, said tiles comprising at least two design zones (i.e., applicant’s first and second portions), wherein one design zone is oriented along the entire length of a side edge and extends inwardly to a specified width within the ratio range claimed by applicant (see at least Figures 1A and 2B), which correlates to applicant’s claimed side edge-oriented contrast pattern region.  Tick also teaches the various design zones may share the same background (i.e., background pattern), wherein one design zone differs by adding a design feature or motif of a contrasting color (see at least sections [0040] and [0051] and zones 108, 208, and 308).  
Hence, the Tick reference encompasses two design zones wherein one zone comprises a background pattern and the other zone comprises a contrast pattern intermixed with a portion of said background pattern and, having the recited colors and widths and oriented on the tile at a side edge as presently claimed by applicant.  Specifically, the Tick reference teaches embodiments wherein a contrast pattern (e.g., stripes intermixed with a background pattern),   
Note applicant’s limitation to “a plurality of substantially similar flooring tiles” is met by the teaching of Tick in that the carpet installations exemplified in at least Figures 1B and 1C comprise three identical carpet tiles (e.g., carpet tile A).  Hence, as suggested by Harris, it would have been obvious to one of ordinary skill in the art to select any one of Tick’s A, B, or C tiles or any design modification thereof, having the claimed first portion of a background pattern and a second portion of a contrast pattern intermixed with a portion of the background pattern (i.e., a plurality of substantially similar carpet tiles).  Then, one could mix in some known other commercially available carpet tiles (e.g., differently patterned carpet tile having a uniform face pattern) to create a customized floor covering having a desired design.  Such a modification would have yielded predictable results to the skilled artisan (i.e., create a unique carpet to achieve a desired aesthetic for a particular room).  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431. Therefore, claims 33-40, 43-54, 59, and 62 stand rejected as being obvious over the cited prior art. 
Regarding claim 58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carpet tiles from two different colorways having substantially similar patterns to create a customized floor covering comprising In re Seid, 73 USPQ 431. Hence, claim 58 also stands rejected as being obvious over the cited prior art.
Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over “Carpet Tile’s Commercial Landscape – Feb 2011,” by Darius Helm and/or “21 Ways to Arrange Carpet Tiles Like a Pro,” B. Harris in view of US 2009/0304974 issued to Tick et al.
New claim 63 limits the floor covering of claim 48, wherein each stripe of the parallel stripes are oriented inwardly from the first side edge toward the second side edge of the carpet tile.  While the Tick reference exemplifies stripes oriented in a direction (i.e., vertically as shown in Figure 1A) opposite to that as claimed (i.e., horizontally as shown in Figure 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientation of the stripes as a matter of choice to create an aesthetically appealing design.  Tick states, “It will be noted that the number of zones, arrangement of zones, width of each zone, and so on, may vary in each embodiment, and that the illustrated embodiments are not intended to be limiting in any manner” (section [0039]).  Additionally, the reference teaches “all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative only and is not intended nor is to be construed to limit or otherwise to exclude any such other embodiments, adaptations, variations, modifications, and equivalent arrangements of the present invention” (section [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Seid, 73 USPQ 431.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a wide range of aesthetically pleasing designs for carpet tiles).  Therefore, claim 63 is rejected as being obvious over the cited prior art. 


Response to Arguments
Applicant’s arguments filed with the RCE amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims over Helm and Harris in view of Tick by arguing the Tick reference fails to disclose or suggest a design zone having within a contrast pattern (i.e., the portion of the design zone that contrasts with the background) at least one contrast color that “extends along the first side edge for the entire length of the carpet tile from the first end edge to the second end edge” and “extends inwardly from the first side edge toward the second side edge of the carpet tile” (Amendment, page 11, 2nd paragraph).  Specifically, applicant asserts the claimed contrast pattern is intermixed with the background pattern and that no cited reference discloses a carpet tile having contrast colors positioned as claimed (Amendment, page 11, 2nd paragraph – paragraph spanning pages 12-13).  Applicant states “The Office Action confirms that the claimed contrast pattern, including the at least one contrast color, does not correlate to Tick’s contrast elements” (Amendment, page 13, 1st nd paragraph).  
In response, as set forth above, the Tick reference encompasses a carpet tile comprising two design zones wherein one zone comprises a background pattern and the other zone comprises a contrast pattern intermixed with a portion of said background pattern and, having the recited colors and widths and oriented on the tile at a side edge as presently claimed by applicant.  Specifically, the Tick reference teaches embodiments wherein a contrast pattern (e.g., stripes intermixed with a background pattern), wherein within the contrast pattern, the contrasting color of the stripes extend along a first side edge (i.e., left edge in figures) for the entire length of the carpet tile and said colored stripes extend inward from said first side edge towards the second side edge.  See, for example, zone 108 (i.e., a contrast pattern of stripes of a contrasting color intermixed with a background pattern having a different color) and zone 112a comprising said background pattern of tile 102 in Figure 1A.  Additionally, as noted above, Tick states, “It will be noted that the number of zones, arrangement of zones, width of each zone, and so on, may vary in each embodiment, and that the illustrated embodiments are not intended to be limiting in any manner” (section [0039]).  Furthermore, the reference teaches “all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative only and is not intended nor is to be construed to limit or otherwise to exclude any such other embodiments, adaptations, variations, modifications, and equivalent arrangements of the present invention” (section [0075]).  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid
With respect the examiner’s previous statement that applicant’s contrast pattern, including the at least one contrast color, does not correlate to Tick’s contrast elements, said statement was made with respect to the scope of the claims as amended before the last Office action.  The present scope of the claims is met by the teachings of Tick as noted above and/or as modified by design motifs or elements, design zones, and/or background and contrasting colors to produce an aesthetically pleasing design.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 19, 2021